Title: From Thomas Jefferson to George Hammond, 8 August 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Augt. 8. 1793.

I have to trouble you in the following cases of captures of American vessels by British privateers, and to ask your intervention therein. The first is, that of M. le Maigre, a citizen of this State, on whose behalf I had on a former occasion to apply to you on the capture of the Snow Suckey, his property. He has lately had also a Brig called the Molly commanded by Captain Bernard Razer, laden on his own account at Port au Prince and bound to this port, taken and carried into New Providence by a British privateer.
The next is of Mr. Crousillet, also a citizen and merchant of this State, whose schooner, called the Flora, commanded by Thos. Arnold,  loaded at St. Domingo, chiefly on his own account and proceeding to this port; as also the Brig Sophia, George Price commander, the property of the said Crousillet, loaded likewise at St. Domingo for this port, chiefly on his own account, were taken by a British privateer and sent into Kingston in Jamaica as you will more particularly be informed by the enclosed copies of papers, the originals of which are deposited in my office.
Mr. Crousillet proposing to send off a pilot boat instantly to Jamaica to recover his property, I have the honor to request your interposition with the proper authority to have justice done him and of being with great respect Sir, Your most obedient and most humble Servant

Th: Jefferson

